 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    OSBERT AYENI-AARONS,                          No. 2:18-cv-01625-MCE-KJN
12                     Plaintiff,
13           v.                                     ORDER
14    BEST BUY CREDIT
      SERVICES/CBNA, et al.,
15
                       Defendants.
16

17
18          Presently before the Court are Motion to Compel Arbitration and Stay this Action

19   (ECF No. 15) filed by Defendant Citibank (CBNA) and a Motion to File a Second

20   Amended Complaint (ECF No. 17) filed by Plaintiff. Plaintiff’s Motion is GRANTED, and

21   Defendant’s Motion is DENIED without prejudice as moot given the impending filing of a

22   superseding pleading. Not later than five (5) days following the date this order is

23   electronically filed, Plaintiff is directed to file his Second Amended Complaint.

24          IT IS SO ORDERED.

25   Dated: December 30, 2018

26
27
28
                                                   1
